 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3


EXECUTION COPY


AMENDED AND RESTATED EMPLOYMENT AGREEMENT




This Amended and Restated Employment Agreement, dated as of February 25, 2008,
amends and restates the employment agreement originally entered into as of
August 6, 1996, as amended, and as restated as of May 10, 1999, and is by and
between MidAmerican Energy Holdings Company (formerly CalEnergy Company, Inc.
(“CalEnergy”), an Iowa corporation (the “Company”), and Gregory E. Abel (the
“Executive”).


RECITALS


The Company desires to employ the Executive as its President and Chief Operating
Officer on the terms set forth in this Agreement, and the Executive desires to
accept such employment.


Accordingly, the Company and the Executive agree as follows:


AGREEMENT


Section 1.  Defined Terms.  Terms used but not defined in this Agreement will
have the meanings ascribed to them in Exhibit A to this Agreement.


Section 2.  Employment.


(a)  The Company will employ the Executive as, and the Executive will act as,
the President and Chief Operating Officer of the Company, subject to and upon
the terms set forth in this Agreement, for the Term of Employment.


(b)  The Executive’s primary place of employment will be Des Moines, Iowa.


Section 3.  Duties.


(a)  The Executive (i) will perform and discharge the duties incident to and
consistent with his title of President and Chief Operating Officer, and (ii)
will perform and discharge such other duties, and will have such other
authority, as are delegated to him by the Chairman of the Board of the Company
(hereinafter referred to as the “Chairman of the Board”).  In performing such
duties, the Executive will report directly to, and be subject to the direction
of, the Chairman of the Board.
 

--------------------------------------------------------------------------------


 
(b)  The Executive will act, without any compensation in addition to the
compensation payable pursuant to this Agreement, as an officer or member of the
board of directors of any subsidiary of the Company, if so appointed or elected.


        (c)  During the Term of Employment, the Executive (i) will devote his
entire time, attention and energies during normal business hours to the business
of the Company and its subsidiaries and (ii) will not, without the written
consent of the Chairman of the Board, perform any services for any other Person
or engage in any other business or professional activity, whether or not
performed or engaged in for profit.


(d)  Notwithstanding subsection 3 (c), the Executive, without the consent of the
Chairman of the Board, may (i) purchase securities issued by, or otherwise
passively invest his personal or family assets in, any other company or business
within the constraints imposed by the Company’s Code of Business Conduct and
Berkshire Hathaway’s Code of Business Conduct, referred to below, and (ii)
engage in governmental, political, educational or charitable activities, but
only to the extent that those activities (A) are not inconsistent with any
direction of the Chairman of the Board or any duties under this Agreement, and
(B) do not interfere with the devotion by the Executive of his entire time,
attention and energies during normal business hours to the business of the
Company.


Section 4.  Compensation.


(a)  During the Term of Employment, the Company will pay the Executive a base
salary at an annual rate of $350,000, in substantially equal periodic payments
in accordance with the Company’s practices for executive employees, as
determined from time to time by the Compensation Committee.


(b)  The Chairman of the Board will review the salary payable to the Executive
at least annually beginning in the fourth fiscal quarter of 2008.  The
Compensation Committee, in its discretion, may increase the salary of the
Executive from time to time, but may not reduce the salary of the Executive
below the amount set forth in subsection 4 (a) above.


 (c)  During the Term of Employment, the Executive shall be eligible for
consideration for an annual incentive merit bonus for the Executive’s
performance during the fiscal year of the Company in an amount determined by the
Compensation Committee, in its discretion, by reference to the accomplishment by
the Executive of goals established by the Chairman of the Board for the related
fiscal year. The annual bonus paid to the Executive, however, will not be less
than the Minimum Bonus. The Executive shall also be eligible to be paid other
bonuses for each fiscal year as determined by the Chairman of the Board. The
Executive’s annual incentive merit bonus, together with all such other bonuses
paid or payable for the fiscal year (including any amounts for which receipt is
otherwise deferred pursuant to a plan or arrangement with the Company), is
referred to herein as “Annual Bonus Compensation.” However, “Annual Bonus
Compensation” shall not include the Earnings Per Share bonuses set forth in the
letter of March 24, 2003 to Executive.
 
2

--------------------------------------------------------------------------------


 
(d)  The Company will reimburse the Executive, subject to compliance by the
Executive with the Company’s customary reimbursement practices, for all
reasonable and necessary out-of-pocket expenses incurred by the Executive on
behalf of the Company in the course of its business.


(e)  The Company may reduce any payments made to the Executive under this
Agreement by any required federal, state or local government withholdings or
deductions for taxes or similar charges, or otherwise pursuant to law,
regulation or order.


(f) Any base salary payable to the Executive for any period of employment of
less than one year during the Term of Employment will be reduced to reflect the
actual number of days of employment during the period except as provided in
Sections 8(b) and 8(c).


     Section 5.  Other Benefits.


(a)  During the Term of Employment, the Executive and his dependents may
participate in and receive benefits under any employee benefit plan which the
Company makes generally available to its employees and their families, including
any pension, life insurance, medical benefits, dental benefits or disability
plan, but only to the extent that the Executive or his dependents otherwise
satisfies the standards established for participation in the plan. The terms of
Executive’s existing option agreements, as amended, remain unaffected hereby,
except as set forth in Sections 8(b) and 8(c) hereof.


(b)  The Executive may take up to four weeks of vacation during each full
calendar year during the Term of Employment at a time mutually convenient to the
Executive and the Company, without loss of compensation or other benefits under
this Agreement.


Section 5 A.  Supplemental Retirement Benefits.


(a)  Effective as of March 12, 1999, the closing date of the merger between
CalEnergy Company, Inc. and MidAmerican Energy Company, resulting in the
creation of MidAmerican Energy Holdings Company (the “Merger Date”), the
Executive became a participant in the MidAmerican Energy Company Supplemental
Retirement Plan for Designated Officers (the “SERP”).


(b)  The Executive shall receive fully vested years of participation credit
under the SERP (for all purposes, including vesting and benefit accrual) for all
years of service (or portions thereof) performed at CalEnergy Company, Inc.
prior to the Merger Date, and for certain additional years of service (or
portions thereof) as provided on Exhibit B attached hereto.
 
3

--------------------------------------------------------------------------------


 
(c)  The Executive shall be entitled to an Early Retirement Benefit Payment
option under the SERP pursuant to which he shall commence receiving benefits
under the SERP after the Executive’s separation from service or disability on or
after attaining age 47, which payments shall be calculated pursuant to the SERP
but which shall be no less than as provided on Exhibit C hereto (including for
purposes of the following sentence).  In the event of the Executive’s death,
benefits shall be paid pursuant to Section 6.4 of the SERP; provided, however,
that any payment due under Section 6.4 (a) of the SERP shall continue for the
remaining lifetime of the Executive’s surviving “Spouse” (as defined in the
SERP) or for 360 months if the Executive dies without a surviving Spouse; and
further provided, however, that any payment due under Section 6.4 (b) of the
SERP shall be payable without regard to the two-thirds and fifty percent
limitations contained therein.


(d)  In addition, the Executive shall be entitled to the following under the
SERP:


(i) for purposes of determining years of participation credit, the Executive
shall be credited with additional years of participation (or portions thereof)
equal to the difference between age 65 and the Executive’s age (in years or
portions thereof) on the date of the Triggering Event, and


(ii) any benefits under the SERP not fully vested on January 27, 2000 became
fully vested as of such date.


(e)  Notwithstanding anything herein or in the SERP to the contrary, for
purposes of determining any benefit payable to Executive under the SERP,
Executive’s annual base salary and annual bonus shall never be less than the
base salary referenced in Section 4(a) hereof and that portion of the Annual
Bonus Compensation earned by Executive for the 1998 calendar year which the SERP
committee has determined shall be included for purposes of calculating the SERP
benefit (i.e., $500,000).


(f)  Since a "rabbi trust" has previously been established in order to provide
security for the payment of benefits to Executive pursuant to the SERP, the
Company shall have a continuing obligation to deposit into the rabbi trust an
amount which, with the expected earnings thereon from reasonably prudent and
conservative investments (as confirmed by a certificate of a national accounting
firm of recognized standing which is independent of the Company) shall be
sufficient to satisfy the ultimate benefit obligations to Executive pursuant to
the SERP.


(g)  A general release of claims under the SERP shall not be required of the
Executive in order to receive benefits thereunder.


(h)  The Executive’s entitlement to benefits under the SERP shall be
nonforfeitable and, Section 6.5 of the SERP notwithstanding, shall not be
adversely affected in any way upon termination of the Executive’s employment for
Cause.
 
4

--------------------------------------------------------------------------------


 
Section 6.  Confidentiality and Post-Employment Restrictions.


(a)  The Executive acknowledges that the Company and its Affiliates have
confidential information and trade secrets, whether written or unwritten, with
respect to carrying on their business, including sensitive marketing, bidding,
technological and engineering information and data, names of past, present and
prospective customers or partners of and vendors or suppliers to the company and
its Affiliates, working relationships with governmental agencies and officials,
methods of pricing contracts and income and expenses associated therewith, the
international business strategy and relative ranking of opportunities in various
countries, negotiated prices and offers outstanding, credit terms and status of
accounts and the terms of circumstances of any current or prospective business
arrangements between the Company and its Affiliates and any third parties
(“Confidential Information and Trade Secrets”). As used in this Agreement, the
term Confidential Information and Trade Secrets does not include (i) information
which becomes generally available to the public other than as a result of a
disclosure by the Executive, (ii) information which becomes available to the
Executive on a nonconfidential basis from a source other than the Company or its
Affiliates, or (iii) information known to the Executive prior to any disclosure
to him by the Company or its Affiliates. The Executive further acknowledges that
the Executive possesses a high degree of knowledge of the independent energy
industry and, in particular, has committed to a long-standing relationship with
the Company and its Affiliates as an employee and officer, which has allowed,
and will continue to allow, him access to the Company’s Confidential Information
and Trade Secrets. Accordingly, any employment by the Executive with another
employer in the independent energy industry or participation by him as a
substantial investor in any such industry may necessarily involve disclosure of
the Company’s Confidential Information and Trade Secrets. Consequently, the
Executive agrees that, if he voluntarily resigns his employment with the Company
for any reason other than (i) a breach of this Agreement by the Company, or (ii)
for Good Reason, he shall not at any time during the two-year period after such
resignation, directly or indirectly accept employment by or invest in (except as
a passive investor in a public corporation or in a publicly issued partnership
interest which, in either event, would not exceed an ownership interest of 2% of
the outstanding equity or partnership interest) any person, firm, corporation,
partnership, joint venture or business which is primarily engaged in the
production or marketing of steam or electrical energy or which otherwise
directly competes with the business of the Company or its controlled Affiliates
and, further, the Executive agrees that, to avoid the risk of disclosing or
improperly using Confidential Information or Trade Secrets, he shall not
directly or indirectly, provide consulting or advisory services to any of such
independent energy businesses.  The preceding sentence notwithstanding,
Executive shall not be precluded from accepting employment or providing services
to Peter Kiewit Sons’, Inc. or any Affiliate thereof.


(b)  Without the written consent of the Chairman of the Board, the Executive
will not, during and for three years after the Term of Employment, (i) disclose
any Confidential Information and Trade Secrets of the Company or any Affiliate
of the Company to any Person (other than the Company, directors, officers or
employees of the company, its Affiliates or duly authorized agents, attorneys or
other representatives thereof), or (ii) otherwise make use of any Confidential
Information and Trade Secrets other than in connection with authorized dealings
with or by the Company and its Affiliates.
 
5

--------------------------------------------------------------------------------


 
(c)  For a period of three years after the Term of Employment, the Executive
shall neither directly nor indirectly solicit, on behalf of another employer,
the employment of, or hire or cause another employer to hire, any person who is
then currently employed by the company or an Affiliate thereof, or otherwise
induce, on behalf of another employer, such person to leave the employment of
the Company or an Affiliate thereof without the prior written approval of the
Chairman of the Board.


(d)  The Executive will hold, on behalf of the Company and its Affiliates and as
the property of the Company and its Affiliates, all memoranda, manuals, books,
papers, letters, documents, computer discs, data and software and other similar
property obtained during the course of his employment by the Company or its
Affiliates and relating to the Company’s or its Affiliates business, and will
return such property to the Company or its Affiliates at any time upon demand by
the Chairman of the Board and, in any event, within five calendar days after the
end of the Term of Employment.


(e)  During the Term of Employment, Executive agrees to comply in all material
respects with the Company’s Code of Business Conduct as in effect on the date
hereof. Executive also agrees to comply in all material respects with Berkshire
Hathaway’s Code of Business Conduct as is then in effect.


(f)  If any of the provisions of, or covenants contained in, this Section 6 are
hereafter construed to be invalid or unenforceable in any jurisdiction, the same
shall not affect the remainder of the provisions or the enforceability thereof
in any other jurisdiction, which shall be given full effect, without regard to
the invalidity or unenforceability in such other jurisdiction. If any of the
provisions of, or covenants contained in, this Section 6 are held to be
unenforceable in any jurisdiction because of the duration or geographical scope
thereof, the parties agree that the court making such determination shall have
the power to reduce the duration or geographical scope of such provision or
covenant and in its reduced form, such provision or covenant shall be
enforceable; provided, however, that the determination of such court shall not
affect the enforceability of this Section 6 in any other jurisdiction.


Section 7.  Termination of Employment.


(a)  The employment of the Executive under this Agreement will terminate on the
earliest of: (i) written notice by the Executive of his resignation other than
for Good Reason; (ii) the day the Company gives to the Executive written notice
of termination without Cause; (iii) the day the Company gives to the Executive
written notice of termination for Cause; (iv) the Permanent Disability of the
Executive; (v) the death of the Executive; or (vi) written notice by the
Executive of his resignation for Good Reason.
 
6

--------------------------------------------------------------------------------


 
 
(b)  If the employment of the Executive is terminated under this Agreement for
any reason whatsoever, the obligations of the Executive under Section 6 will
remain in full force and effect to the extent provided therein, and the
termination will not abrogate any rights or remedies of the Company or the
Executive with respect to any breach of the Agreement, except as expressly
provided in Section 8.


Section 8.  Payment Upon Termination.


(a) If the employment of the Executive is terminated pursuant to subsections (i)
or (iii) of Section 7(a), the Company will pay to the Executive, within 30
calendar days, any base salary and reimbursable expenses pursuant to Section
4(a) and Section 4(d) which are accrued but unpaid through the Termination Date.


(b)  If the employment of the Executive is terminated pursuant to subsections
(ii), (iv), (v) or (vi) of Section 7(a), the Company will pay the Executive,
subject to the Executive’s compliance in all material respects with his
post-termination obligations under Section 6, (i) within 30 calendar days, any
base salary and reimbursable expenses which are accrued and unpaid through such
date, (ii) a single lump sum equal to twice his annual base salary then in
effect pursuant to Section 4 and (iii) a single lump sum equal to two times the
greater of (x) the Minimum Bonus or (y) the average Annual Bonus Compensation
payable to the Executive in respect of the two fiscal years immediately
preceding the year in which  the Executive’s employment with the Company
terminates (with any such year for which no bonus was payable included in such
two year average as a zero).  In addition, in the event of any such termination,
subject to the Executive’s compliance in all material respects with his
post-termination obligations under Section 6, the Company agrees that (x) the
Company stock options previously granted to Executive will continue to vest
according to their terms within such next 24 months (beginning with the month
following the month in which the Termination Date occurs, after which time the
unvested remainder will lapse) and such vested options may be exercised within
the remaining term of such options as provided in the respective option
agreements, and (y) the Company shall continue in effect for Executive, for a
period of 24 months after the date of any such termination, the life insurance
benefits; medical benefits and dental benefits, the tax preparation and
investment advisory services and any other employee benefits made generally
available to senior executives of the Company on and after the date hereof
through the end of the 24-month post-termination period (except for disability
plan benefits), subject to such employee contributions and other terms and
conditions as are applicable to active employees generally and subject to
subsequent modification or termination of such plans to the extent such
subsequent actions are also applicable to active employees generally; provided
that such plan benefits shall terminate earlier on the date, if any, that
comparable benefits are made available to the executive by any new employer. To
the degree that any of the above employee benefit programs are not available to
Executive on account of his status as a non-employee after termination of
employment, the Company shall provide for economically equivalent programs
during the 24-month period or pay to Executive a lump sum cash amount designed
to allow him to obtain economically equivalent benefits or put him in the same
economic position on an after tax basis. If it is determined that benefits paid
with respect to the extension of medical and dental benefits to Executive would
not be exempt from taxation under the Internal Revenue Code, Company shall pay
to Executive a lump sum cash payment within 2 ½ months following separation from
service to allow him to obtain equivalent medical and dental benefits and which
would put him in the same after-tax economic position.
 
7

--------------------------------------------------------------------------------


 
(c)   Reserved.


(d)  If the employment of the Executive is terminated pursuant to subsections
(ii), (iv), (v) or (vi) of Section 7(a), all Performance Accelerated Stock
Options (“PASOs”) held by the Executive on the Termination Date will become
vested and immediately exercisable on such Termination Date and shall otherwise
remain exercisable for their term in accordance with the terms there of.


(e)  If the employment of the Executive is terminated for any reason, then
without further action by the Company, the Board or any committee thereof, the
Executive may exercise any vested stock options (including vested PASOs) held by
the Executive pursuant to existing procedures approved by the Compensation
Committee for cashless exercise, by surrendering previously owned shares,
electing to have the Company withhold shares otherwise deliverable upon exercise
of such options, or by providing an irrevocable direction to a broker to sell
shares and deliver all or a portion of the proceeds to the Company, in any case
in an amount equal to the aggregate exercise price and any tax withholding
obligation attendant to the exercise.


Section 8A.  Certain Additional Payments by the Company


(a)  Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, distribution, waiver of Company rights,
acceleration of vesting of any stock options or restricted stock, or any other
payment or benefit in the nature of compensation to or for the benefit of the
Executive, along or in combination (whether such payment, distribution, waiver,
acceleration or other benefit is made pursuant to the terms of this Agreement or
any other agreement, plan or arrangement providing payments or benefits in the
nature of compensation to or for the benefit of the Executive, but determined
without regard to any additional payments  required under this Section 8A) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision) or any interest or penalties are  incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are  hereinafter collectively referred to as
the “Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes with respect to the Gross-Up Payment (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. Any Gross-Up Payment made by the Company to the Executive with
respect to any Excise Tax paid by the Executive shall be made by the Company as
soon as administratively feasible after the determination of such Excise Tax,
but in no case later than by the end of the calendar year following the calendar
year in which the Executive makes the Excise Tax payment.
 
 
8

--------------------------------------------------------------------------------


 
(b)  Subject to the provisions of Section 8A(c), all determinations required to
be made under this Section 8A, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Deloitte and Touche
LLP, or such other nationally recognized accounting firm then auditing the
accounts of the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is unwilling or unable to perform its obligations pursuant to
this Section 8A, the Executive shall appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to hereunder as the Accounting Firm). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, determined pursuant to this Section 8A, shall be paid by the
Company to the Executive within five days of the receipt of the Accounting
Firm’s determination. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive. The parties hereto acknowledge that, as a
result of the potential uncertainty in the application of Section 4999 of the
Code (or any successor provision) at the time of the initial determination by
the Accounting Firm hereunder, it is possible that the Company will not have
made Gross-Up Payments which should have been made consistent with the
calculations required to be made hereunder (an “Underpayment”). In the event
that the Company exhausts its remedies pursuant to Section 8A(c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.


(c)  The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 20 business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which he gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive Shall:


(i) give the Company any information reasonably requested by the Company
relating to such claim,


(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
 
9

--------------------------------------------------------------------------------


 
(iii) cooperate with the Company in good faith in order to effectively contest
such claim, and


(iv) permit the Company to participate in any proceedings relating to such
claim;


provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 8A(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.


Section 8B.  Restrictions on Payment to “Specified Employees” under Section 409A
of the Internal Revenue Code.   In the event any payment to be made under this
Employment Agreement is subject to the provisions of Section 409A of the
Internal Revenue Code (and is not otherwise exempt under applicable guidance
issued under Section 409A), if such payment is due to the separation from
service of the Executive (other than because of death), and if the Executive is
a "specified employee" (as defined in Section 409A of the Internal Revenue Code)
at the time of separation from service, such payment shall not be made until the
date that is 6 months following the date of separation from service.  In the
event of any such delay in payment, interest shall be added to the delayed
payment utilizing the interest rate on 1-year constant maturity U.S. Treasury
Notes as published by the Federal Reserve Board (or its successor) in
Statistical Release H.15 (or its successor) corresponding to the date that
payment would have been made if the delay hereunder had not occurred.
 
10

--------------------------------------------------------------------------------


 
Section 9. Remedies.


(a)  The Company will be entitled, if it elects to enjoin any breach or
threatened breach of, or enforce the specific performance of, the obligations of
the Executive under Section 3 or 6, without showing any actual damage or that
monetary damages would be inadequate. Any such equitable remedy will not be the
sole and exclusive remedy for any such breach, and the Company may pursue other
remedies for such a breach.


(b)  Any court proceeding to enforce this Agreement may be commenced in federal
courts, or in the absence of federal jurisdiction the state courts, located in
Omaha, Nebraska. The parties submit to the jurisdiction of such courts and waive
any objection which they may have to pursuit of any such proceeding in any such
court.


(c)  Except to the extent that the Company elects to seek injunctive relief in
accordance with subsection 9 (a), any controversy or claim arising out of or
relating to this Agreement or the validity, interpretation, enforceability or
breach of this Agreement will be submitted to arbitration in Omaha, Nebraska, in
Accordance with the then existing rules of the American Arbitration Association,
and judgment upon the award rendered in any such arbitration may be entered in
any court having jurisdiction.


Section 10.  Assignment.  Neither the Company nor the Executive may sell,
transfer or otherwise assign their rights, or delegate their obligations, under
this Agreement, provided that the Company shall require any successor to all or
substantially all of the business, stock or assets of the Company to expressly
assume the Company’s rights and obligations hereunder.


Section 11.  Unfunded Benefits.  All compensation and other benefits payable to
the executive under this Agreement will be unfunded, and neither the Company nor
any Affiliate of the Company will segregate any assets to satisfy any obligation
of the Company under this Agreement. The obligations of the Company to the
Executive are not the subject of any guarantee or other assurance of any Person
other than the Company.


Section 12.  Severability.  Should any provision, paragraph, clause or portion
thereof of this Agreement be declared or be determined by any court or
arbitrator of competent jurisdiction to be illegal, unenforceable or invalid,
the validity or enforceability of the remaining parts, terms or provisions shall
not be affected thereby and said illegal or invalid part, term or provision
shall be deemed not to be a part of this Agreement. Alternatively, the court or
arbitrator having jurisdiction shall have the power to modify such illegal,
unenforceable or invalid provision so that it will be valid and enforceable,
and, in any case the remaining provisions of this Agreement shall remain in full
force and effect.


Section 13.  Miscellaneous.


(a)  This Agreement may be amended or modified only by a writing executed by the
Executive and the Company.
 
11

--------------------------------------------------------------------------------


 
(b)  This Agreement will be governed by and construed in accordance with the
internal laws of the State of Nebraska.


(c)  This Agreement constitutes the entire agreement of the Company and the
Executive with respect to the matters set forth in this Agreement and supersedes
any and all other agreements between the Company and the Executive relating to
those matters.


(d)  Any notice required to be given pursuant to this Agreement will be deemed
given (i) when delivered in person or by courier or (ii) on the third calendar
day after it is sent by facsimile, with written confirmation of receipt, if to
the Company, to: Chairman of the Board, MidAmerican Energy Holdings Company at
1111 S. 103rd St.,Omaha, Nebraska 68124, fax number (402) 231-1658, and if to
the Executive, at 666 Grand Avenue, Des Moines, Iowa 50309, fax number (515)
242-4031 or to such other address as may be subsequently designated by the
Company or the Executive in writing to the other party.


(e)  A waiver by a party of a breach of this Agreement will not constitute a
waiver of any other breach, prior or subsequent, of this Agreement.


IN WITNESS WHEREOF, the Company and the Executive have entered into this
Agreement as of February 25, 2008.
 
 

  MIDAMERICAN ENERGY HOLDINGS COMPANY          
 
By:
/s/  Douglas L. Anderson       Douglas L. Anderson       Senior Vice President
and General Counsel          

 

  EXECUTIVE:          
 
By:
/s/  Gregory E. Abel       Gregory E. Abel                  


 
12 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Defined Terms




“Affiliate” means, with respect to a Person, (a) any Person directly or
indirectly owning, controlling, or holding power to vote 10% or more of the
outstanding voting securities of the Person; (b) any Person 10% or more of whose
outstanding voting securities are directly or indirectly owned, controlled or
held with power to vote by the Person; (c) any Person directly or indirectly
controlling, controlled by or under common control with, the Person; and (d) any
officer or director of the Person, or of any Person directly or indirectly
controlling the Person, controlled by the Person or under common control with
the Person. As used in this definition, “control” means possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person.
 
“Agreement” means this Employment Agreement dated as of August 6, 1996, by and
between the Company and the Executive, as it may be amended from time to time in
accordance with its terms.


“Board” means the Board of Directors of the Company.


“Cause” means any or all of the following:


(a)
the willful and continued failure by the Executive to perform substantially the
services and duties contemplated by this Agreement (other than any such failure
resulting from the Executive’s incapacity due to disability);



(b)
the willful engaging by the Executive in gross misconduct which is injurious to
the business or reputation of the Company in any material respect;



(c)
the gross negligence of the Executive in performing the services contemplated by
this Agreement which is injurious to the business or reputation of the Company
in any material respect; or



(d)
Executive’s conviction of, or pleading guilty or no contest to, a felony
involving moral turpitude.



“Code” means the Internal Revenue Code of 1986, as amended.


“Company” means MidAmerican Energy Holdings Company, an Iowa corporation, and
any successor or assign permitted under the Agreement.
 
13

--------------------------------------------------------------------------------


 
 “Disability” means, with respect to the Executive, a condition of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months and the Executive (i) is unable to engage in any substantial gainful
activity or (ii) has been receiving income replacement benefits for a period of
not less than 3 months under a group long term disability insurance policy
covering employees of the Company.


“Good Reason” means any of the following events:  (i) the failure by the Company
to pay to the Executive, for a material period of time and in a material amount,
compensation due and payable by the Company under Section 4 (a) of this
Agreement; (ii) any reduction by the Company of the title, office, duties or
authority of the Executive in any material respect; or (iii) any relocation of
the Executive’s primary place of employment to a location more than 25 miles
from Des Moines, Iowa.


“Minimum Bonus” means, with respect to a fiscal year, $200,000.


“Permanent Disability” means a Disability which has continued for at least six
consecutive calendar months.


“Person” means any natural person, general partnership, limited partnership,
corporation, joint venture, trust, business trust, or other entity.


“Term of Employment” means the period of time beginning on August 6, 1996, and
ending on the eighth anniversary of such date, unless earlier terminated
pursuant to Section 7(a) or automatically extended pursuant to the following
sentence. The Term of Employment will be automatically extended for one year on
each anniversary of the date of this Agreement beginning on the fifth
anniversary unless the Executive has given the Company, or the Company has given
the Executive, a notice declining automatic extension at least 365 calendar days
before the anniversary.


 “Termination Date” means the date of termination of employment of the Executive
pursuant to Section 7 of this Agreement.


 
14 

--------------------------------------------------------------------------------

 


EXHIBIT B


Gregory E. Abel


Credited Years of Service as of March 12, 1999:  11 years, 1 month.


 
15 

--------------------------------------------------------------------------------

 


EXHIBIT C


Gregory E. Abel


Minimum Annual SERP benefit payment for retirement or disability payable on or
after attaining age 47:  $693,333.







16
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------